NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JENNIFER L. HOLCOMBE,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D18-179
                                             )
RAYMOND J. HOLCOMBE,                         )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Ama N. Appiah of The Law Office of Ama
N. Appiah, P.A., St. Petersburg, for
Appellant.

Kathy C. George of The Law Offices of
Kathy C. George, Dunedin, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.